Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty Louis Frank (reg no 60034) on 12/10/2021.

The application has been amended as follows: 
Regarding claim 1, it has been amended to read:
“A motor comprising: 
a shaft; 
a rotor coupled to the shaft; and 
a stator disposed outside the rotor, wherein the rotor includes: 
a bearing holder including a cylinder portion and a flange portion; 
a first bearing and a second bearing disposed in the cylinder portion; 
a rotor core including a hole coupled to the cylinder portion; and 
a plurality of  magnets coupled to the rotor core, wherein the rotor core includes, a hub and a plurality of teeth extending radially outward from the hub and spaced apart from each other in a circumferential direction of the rotor core, wherein pocket portions are respectively formed in gaps between adjacent teeth of the plurality of teeth of the rotor core, wherein magnets of the plurality of magnets are respectively disposed in the pocket portions, wherein the flange portion is disposed on the rotor core and the magnet, wherein the cylinder portion includes a first region in which the first bearing is disposed and a second region in which the second bearing is disposed, wherein the first region and the second region of the cylinder portion are inserted into the hole of the rotor core; 
wherein the upper insulator includes an upper body having an annular shape and a plurality of upper side coil winding parts extending inwardly from the upper body, wherein the upper body includes an upper surface portion and a first outer side surface portion extending downward from the upper surface portion, and wherein an inner circumferential surface of the first outer side surface portion is in contact with the second region”.

Regarding claim 5, it has been amended to read:
“A motor comprising: 
a shaft; 
a rotor coupled to the shaft; and 
a stator disposed outside the rotor, wherein the rotor includes: 
a bearing holder including a cylinder portion and a flange portion; 
a first bearing disposed on one side of the cylinder portion; 
a second bearing disposed on an other side of the cylinder portion; a rotor core including a hole coupled to the cylinder portion; 
a plurality of magnets coupled to the rotor core; and a plate disposed below the rotor core, 
wherein the rotor core includes, a hub and a plurality of teeth extending radially outward from the hub and spaced apart from each other in a circumferential direction of the rotor core, wherein pocket portions are respectively formed in gaps between adjacent teeth of the plurality of teeth of the rotor core, 
wherein magnets of the plurality of magnets are respectively disposed in the pocket portions, wherein the flange portion is disposed on the rotor core, 
wherein the plate is coupled to the other side of the cylinder portion,
wherein the upper insulator includes an upper body having an annular shape and a plurality of upper side coil winding parts extending inwardly from the upper body, 
wherein the upper body includes an upper surface portion and a first outer side surface portion extending downward from the upper surface portion, and wherein an inner circumferential surface of the first outer side surface portion is in contact with the second region”.


Regarding claim 6, it has been amended to read:
“A motor comprising: 
a shaft; 
a rotor coupled to the shaft; 
a stator disposed outside the rotor; and 
a first cover having a cylindrical shape and disposed outside the stator, 
wherein the stator includes a stator core and an insulator is disposed on the stator core, 
wherein the insulator includes an upper insulator and a lower insulator, J:\DPL\LGI\216\Amd-Resp\Responsc 1 .doc/cr/lcf4Docket No. DPL.LGI.216 Serial No. 16/755,320 
wherein an outer circumferential surface of the stator core includes a first region and a second region, wherein the first region is disposed to be in contact with an inner circumferential surface of the first cover, 
wherein the second region is disposed above the first cover, wherein the lower insulator is disposed inside the first cover, 
wherein an inner circumferential surface of the upper insulator is in contact with the second region, 
wherein the upper insulator includes an upper body having an annular shape and a plurality of upper side coil winding parts extending inwardly from the upper body,
wherein the upper body includes an upper surface portion and a first outer side surface portion extending downward from the upper surface portion, and 
wherein an inner circumferential surface of the first outer side surface portion is in contact with the second region”.





Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832